Case: 17-12218    Date Filed: 07/17/2020   Page: 1 of 32



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12218
                          ________________________

                 D.C. Docket No. 5:16-cr-00011-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

STEVEN DEASON,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                 (July 17, 2020)

Before BRANCH, TJOFLAT, and ED CARNES, Circuit Judges.

ED CARNES, Circuit Judge:

      This is one of the many cases we see in which an adult male pedophile

communicates with and propositions an underage female via the internet only to
              Case: 17-12218     Date Filed: 07/17/2020    Page: 2 of 32



discover to his surprise that she is not underage and often, as in this case, not even

female. Surprise is followed by arrest and prosecution, which are usually followed

by conviction and appeal, which are usually followed by affirmance. So it is here.

                          I. FACTUAL BACKGROUND

      Steven Deason responded by email to a Craigslist ad by someone who

supposedly was a female living on Robins Air Force Base. The ad said that she

was “lookin[g] to hang out wit[h] some cool guys.” Deason asked “[h]ow old are

you and what are you into[?]” She answered that she was 14 years old. He

continued to message with her, claiming that he was 30 years old (he was actually

39). She told him her name was Amber and that she lived on base with her

parents.

      Deason and Amber chatted digitally (mainly on Yahoo Messenger) over a

period of about a month, from January 6 to February 4, 2016. Deason quickly

introduced sexual topics into their conversations. The focus of many of their

conversations was sexual experiences and encounters, proposed sexual acts

between the two, and a meeting so that they could engage in those acts. Deason

emailed Amber pornographic images on January 12, January 15, January 19,

January 22, and January 27, 2016. On February 1, he sent her three links to

sexually explicit videos. The first video depicted “an older bald gentleman” and a

female engaging in various sexual acts including sexual intercourse. The second


                                           2
              Case: 17-12218     Date Filed: 07/17/2020   Page: 3 of 32



video depicted a female engaging in various sex acts with “an older, bald, white

male.” While it is debatable that Deason’s 39 years made him “old” or “older,”

there is no debate that he was a “bald white male.” The third video Deason sent a

link to was an instructional video about masturbation for women. It, at least, did

not feature an old bald man.

      Amber told Deason that her parents would be out of town on February 4, and

they agreed to get together at her house on that day to engage in several sexual

acts, including oral sex, vaginal sex, analingus, and the like. The morning of

February 4 Deason drove past the house he believed to be Amber’s on his way to a

Burger King to get breakfast for her. An undercover officer involved in the sting

operation was there to observe. While Deason was waiting for his order to be

prepared, two uniformed military police officers, who had nothing to do with the

operation, happened to walk in. Shortly after they did, Deason walked out

hurriedly, got into his car, sped away from the base at more than 70 m.p.h. in a 45

m.p.h. zone, and didn’t go to Amber’s house as he had intended.

       Later that day Deason messaged Amber. After asking for her father’s name,

he told her that the reason he had been saying sexually explicit things and sending

pornographic material to her was to help her understand that those things were

wrong because she was so young. Deason told Amber that he was “trying to save”

her and that he had been: “hoping all the dirty things I said to you would click in


                                          3
              Case: 17-12218     Date Filed: 07/17/2020   Page: 4 of 32



your head and at some point you would say no to all of it.” When Amber asked

him why he would “say all that stuff for so long and do all those things,” Deason

told her that he had sent her all the sexually explicit messages and the porn hoping

she would “tell [him] how gross it was . . . omg, an old man and a young girl.”

Those messages implicitly, but clearly, carried with it the incriminating admission

that he had sent sexually explicit material to a girl he knew was underage.

      He must have realized his slip up in that regard because he belatedly

changed course. After Amber called him a liar who had broken her heart and said

that she was through talking to him, he sent a couple of messages asking her if she

wanted to find true love. Amber didn’t respond. Deason then mentioned “role

playing” for the first time, claiming to Amber that he “really thought we was [sic]

role playing up until this week . . . Then I realized you was [sic] not.” He told

Amber not to post on Craigslist anymore because it “is dangerous” and people

would “think you are role playing.” He was, of course, half right: “Amber”

actually was role playing.

      The next day, she showed up at Deason’s house in the person of Air Force

Special Investigations Officer Adam Ring, an adult male, who all along had been

pretending to be the underage female named Amber. He had with him several

other law enforcement agents and a warrant to search Deason’s cell phone.

Deason agreed to talk with Ring and another agent inside his house.


                                          4
              Case: 17-12218     Date Filed: 07/17/2020   Page: 5 of 32



      They didn’t read Deason his Miranda rights, preferring instead to keep the

conversation non-custodial. At the beginning of their videotaped talk with Deason,

Ring told him that he was not under arrest, that he was not in custody, and that they

would leave at any time he told them to go. During their conversation, Deason

confessed that he had actually believed the mythical Amber was a non-mythical

fourteen-year-old girl.

                          II. PROCEDURAL HISTORY

      In March 2016 a federal grand jury indicted Deason on one count of

attempted online enticement of a minor in violation of 18 U.S.C. § 2422(b), and six

counts of attempted transfer of obscene matter to a minor in violation of 18 U.S.C.

§ 1470 –– one count for each of the six days he transferred obscene matter to

Amber.

      Deason moved to quash the six § 1470 counts or to exclude evidence of the

obscene matter underlying those counts because the indictment did not specify

which obscene matter was the basis of which counts. The government responded

by filing a superseding indictment that added more details to all of the § 1470

counts. As superseded, five of the § 1470 counts (counts two through six)

specified that each one was for obscene images Deason had sent Amber on one of

the five specified days in January (the 12th, 15th, 19th, 22nd, and 27th),

respectively. The other § 1470 count (count seven) specified it was for the links to


                                          5
                Case: 17-12218       Date Filed: 07/17/2020      Page: 6 of 32



three obscene videos that he had sent her on February 1.1 As a result, Deason

withdrew his motion to quash the indictment or to exclude the evidence underlying

the counts.

       Deason also moved to suppress the videotape of the conversation that took

place at his house. He argued that the content of that conversation was not

admissible because he was in custody when the interview occurred, his admissions

were involuntary, and he had not been read his Miranda rights. After holding an

evidentiary hearing, the district court denied his motion.

       The jury found Deason guilty on every count. The court denied his motions

for judgment of acquittal and sentenced him to 144 months on count one and 120

months on counts two through seven, to be served concurrently.

                                      III. ANALYSIS

       Deason contends that the district court erred by denying his motion to

suppress the statements he made while being questioned in his house by Ring and

the other agent. He contends that there was insufficient evidence to convict on

count seven, the one that involved the links to videos he had sent. He contends the

six counts of attempted transfer of obscene matter to a minor were flawed because

each count referred to all the obscene matter transferred on a particular date



       1
        Deason does not contest that sending a link to an obscene video is equivalent to sending
an obscene video.
                                               6
               Case: 17-12218     Date Filed: 07/17/2020     Page: 7 of 32



without listing specific items that were obscene (for example, count two stated that

“on or about January 12, 2016, . . . Deason . . . did use . . . the Internet and a

cellular telephone to knowingly attempt to transfer obscene matter, to-wit: e-mails

[sic] containing images depicting sexual activity” to an individual he believed to be

fourteen years old). And Deason challenges for the first time: (1) the admissibility

of screenshots and testimony about the three videos; (2) whether each of the counts

charging attempted transfer of obscene matter to a minor improperly charged

multiple crimes in a single count; and (3) whether the district court erred by failing

to give the jury instructions to cure that problem.

                                A. Motion To Suppress

      Everyone agrees that during the interview in his home Deason never

received a Miranda warning and that he was not under arrest at any time that day.

The only question is whether he was “in custody” at some point during the

interview, which would have required a Miranda warning. See Stansbury v.

California, 511 U.S. 318, 322 (1994). The only correct answer is “no.”

      “A defendant is in custody for the purposes of Miranda when there has been

a formal arrest or restraint on freedom of movement of the degree associated with a

formal arrest.” United States v. Brown, 441 F.3d 1330, 1347 (11th Cir. 2006)

(quotation marks omitted). To determine whether Deason was in “custody” during

the interview we look at the totality of the circumstances and ask whether “a


                                            7
              Case: 17-12218     Date Filed: 07/17/2020    Page: 8 of 32



reasonable man in his position would feel a restraint on his freedom of movement

to such extent that he would not feel free to leave.” Id. “The test is objective: the

actual, subjective beliefs of the defendant and the interviewing officer on whether

the defendant was free to leave are irrelevant.” Id. And under the test, “the

reasonable person from whose perspective ‘custody’ is defined is a reasonable

innocent person.” Id.

                                  1. The Interview

      After it held an evidentiary hearing, the district court found these facts, none

of which are disputed.

      On February 5, 2016, Special Agent Ring obtained a warrant for the search

and seizure of Deason’s mobile phone at his house. That same day Ring and seven

other law enforcement agents went to the house in several vehicles, without lights

or sirens. As they approached his house, Deason stepped out onto his front porch.

Ring and the other officers got out of their vehicles with their guns drawn but

pointed at the ground in front of them, which is a defensive posture. Every officer

was in civilian clothes wearing body armor with law enforcement markings except

for one, a sheriff’s deputy who was in uniform.

      Ring introduced himself and asked Deason if there was anyone else inside

the house. Deason said that his daughter was, Ring asked him to bring her outside,

he did so, and she was placed in the deputy’s vehicle. Ring holstered his weapon


                                          8
              Case: 17-12218    Date Filed: 07/17/2020    Page: 9 of 32



and asked Deason to come down from the porch to talk, which he did. Ring

informed him that they were there to execute a search warrant for his mobile

phone. Deason told him where the phone was, and the other agents went inside the

house and retrieved it.

      Ring offered to tell Deason about what was going on, either in his house or

in one of the law enforcement vehicles. Deason chose his house. So Deason,

Ring, and another law enforcement officer, Agent Agrelius, went into the house

and sat at the kitchen table. They set up a video camera to record the conversation.

Ring started by telling Deason he was not under arrest or in custody:

      [F]irst and foremost, the most important thing is you’re not under arrest.
      Alright? You’re not under arrest right now. We ain’t got you in
      custody or anything like that, right? We’re here in your house right
      now because that’s where we came and that’s where you are. . . . If you
      don’t want us here then you tell us to leave and we will leave. Alright?
      . . . [Y]ou are not in custody, you are not detained, if you want us to
      leave you say the word.

Deason responded “[o]kay, okay” and “[Y]eah, I’m fine.” Ring asked “You sure?”

and Deason said “Yeah, I’m alright.” Ring reiterated the officers’ willingness to

leave, saying that “anytime you want us to leave you just point to the door we will .

. . bust out’a here.” Deason said “Alright.” Ring then asked Deason if he

understood, and Deason said that he did.

      Deason told the agents that he thought they were there because of his

communications with someone he met on Craigslist. He claimed that he had


                                           9
             Case: 17-12218     Date Filed: 07/17/2020    Page: 10 of 32



believed that he was roleplaying with someone pretending to be a child but started

to worry that he was actually talking to a child. Ring pushed back on Deason’s

story, gradually becoming more confrontational, but eventually things cooled

down. At no time did Ring or the other agent threaten Deason or indicate that he

could not stop the interview at any time.

      About half an hour into the conversation, Deason asked if he could have

something to drink. Ring immediately responded: “You want me to get something

to drink? Where’s it at?” Deason pointed to the refrigerator behind Ring and told

him where he could find a beverage. While Ring was looking for Deason’s drink,

Agent Agrelius asked Deason where his ID card was located. Deason felt in his

pockets and then, leaning slightly forward in his chair, pointed behind Agrelius and

stated that it was on top of the furniture he had pointed to. As he leaned forward,

Agrelius told him to “stay there, stay there.” Ring testified that they asked Deason

to stay seated then because they “desire[d] . . . to reasonably restrain [Deason’s]

movement for [their] protection.”

      The conversation resumed and became more confrontational when Ring

accused Deason of trying to cover his tracks. About forty-five minutes into the

interview, Ring accused Deason of not meeting with Amber as he had intended at

the Burger King because he had been spooked.




                                            10
             Case: 17-12218     Date Filed: 07/17/2020    Page: 11 of 32



      Ring told Deason that he had gotten a call from Amber’s father who was

frantic and that was why they were at Deason’s house (which was a ruse). He also

told Deason that he had read all of his chats with Amber (which was true since

Ring was Amber).

      Deason stuck to his story, and Ring turned the interview over to Agent

Agrelius, who was more confrontational and told Deason what he thought had

happened. He spoke in a sharp and firm voice and repeatedly told Deason not to

interrupt him. But he never yelled at or berated Deason. He eventually got Deason

to admit that he thought Amber was 14.

      About an hour into the conversation, Deason’s wife came home. She asked

Deason why he was talking to the agents if they were not arresting him. He told

her to “please go outside and let me finish talking to them” and stated “I want to

finish talking to them.” At that point she asked the agents to step outside of the

house, and take the video camera with them, so that she could talk to her husband

alone. They did what she asked. Deason tried to follow the agents outside, but his

wife would not let him.

      After Deason and his wife had talked alone in the house for about 15

minutes, he asked Agents Ring and Agrelius to come back inside. At that point,

they handed Deason the warrant for his cell phone and told him again that he could

“tell [them] to leave at any time, you’re not under arrest, you’re not in custody.”


                                          11
               Case: 17-12218      Date Filed: 07/17/2020   Page: 12 of 32



He appeared visibly dejected for the rest of their conversation. Deason asked the

two agents a few questions, Agrelius recapped what he thought had happened, and

then all of the officers left.

                                 2. The Custody Question

       Based on the totality of the circumstances, we agree with the district court

that Deason was not in custody at any point during the interview. Agent Ring told

him several times that he was not under arrest, that he was not in custody, and that

he could end the conversation at any time. As Ring said to Deason at one point, if

he wanted them to leave he could just point at the door and they would “bust out’a

here.” “[T]he fact that an individual is told he is not under arrest and is free to

leave is a fact of substantial importance in determining whether a reasonable

person would have felt free to leave.” Brown, 441 F.3d at 1347. Obviously. And

Deason “said he understood the officers’ advice that he was not under arrest and

was free to leave,” which “strengthens the force of the instructions.” Id. at 1348.

Obviously. The fact that the interview took place at the kitchen table in Deason’s

home is significant because “courts are much less likely to find the circumstances

custodial when the interrogation occurs in familiar or at least neutral surroundings,

such as the suspect’s home.” Id. (brackets and quotation marks omitted).

Obviously.




                                            12
              Case: 17-12218     Date Filed: 07/17/2020    Page: 13 of 32



      The events that occurred after Deason’s wife arrived also undermine his

claim of involuntariness. She wanted him to shut up, but Deason would not be

silenced and insisted he be allowed to finish talking to the two agents. When his

wife asked the agents to leave the house and take the video equipment with them,

they did so, proving by their actions that, as promised, they would leave when

asked. But Deason didn’t want them to leave. He tried to follow them outside and

would have had his wife not stopped him.

      It was Deason himself who, after talking with his wife for about a quarter of

an hour, asked the agents to come back inside the house. When they complied

with his request, they reminded him that he was not under arrest or in custody. It’s

no wonder Deason conceded in the district court that he couldn’t argue in good

faith that the interview was custodial at any point after the two agents left the

house at his wife’s request and then returned at his request.

      And Deason cannot argue convincingly that a reasonable person would have

believed at any time during the interview that he was not free to end it and have the

agents leave. Brown, 441 F.3d at 1349. He points to the fact that eight officers

came to his house –– not in it, but to it –– and approached his house with guns

drawn. That’s true, but their “weapons were pointed downward in a protective

posture and were holstered shortly after the initial arrival,” were never drawn

again, and no officer ever handcuffed Deason or even touched him. United States


                                          13
             Case: 17-12218     Date Filed: 07/17/2020    Page: 14 of 32



v. Luna-Encinas, 603 F.3d 876, 881–82 (11th Cir. 2010); see also id. (concluding

defendant was not in custody despite officers first encountering him with their

guns drawn in a protective posture when entering the property).

      Deason also argues that “the interrogation was pointed and aggressive” and

that he “was the only suspect.” But “[h]is status as a suspect, and the ‘coercive

environment’ that exists in virtually every interview by a police officer of a crime

suspect, did not automatically create a custodial situation.” United States v.

Muegge, 225 F.3d 1267, 1270 (11th Cir. 2000). For safety reasons Agent Agrelius

told Deason not to get up for his identification, but that does not amount to a

“restraint on freedom of movement of the degree associated with a formal arrest.”

Brown, 441 F.3d at 1347.

      Deason complains that the agents kept his eight-year-old daughter in a police

car during a portion of the interview. Immediately after she was placed in the

police vehicle, however, Agent Ring made clear to Deason that he was not in

custody or under arrest and that he could ask the agents to leave at any time.

Deason said he understood that. A reasonable person also would have understood

that his daughter would be returned to the house if the agents left. (She actually

was released to another family member even earlier than that, at some point during

the interview.)




                                          14
             Case: 17-12218    Date Filed: 07/17/2020    Page: 15 of 32



      “[A] reasonable person in [Deason’s] position would not have believed that

he was utterly at the mercy of the police, away from the protection of any public

scrutiny, and had better confess or else.” Luna-Encinas, 603 F.3d at 882 (quotation

marks omitted). He was interviewed in his own home, a location he preferred, and

was told many times and in many ways that he was not in custody or under arrest.

The voluntariness of the interview could not have been more dramatically

demonstrated than it was by what happened when his wife showed up.

      For all of these reasons, the district court correctly concluded that Deason

was not in custody, that no Miranda warning was required, and that the motion to

suppress should be denied.

                              B. Proving Obscenity

      Deason contends there was insufficient evidence to prove he was guilty of

count seven, which charged him with attempted transfer of obscene matter to a

minor in violation of 18 U.S.C. § 1470, because the government did not put into

evidence the entirety of the three videos underlying that count. Instead, Agent

Ring testified about the contents of each video, and screenshots from each video

were admitted into evidence. That is not enough, Deason insists; the jury must

have the work as a whole.

      “We review de novo the sufficiency of the evidence to support a conviction,

viewing the evidence in the light most favorable to the verdict and drawing all


                                         15
             Case: 17-12218     Date Filed: 07/17/2020    Page: 16 of 32



reasonable inferences and credibility choices in the verdict’s favor.” United States

v. Godwin, 765 F.3d 1306, 1319 (11th Cir. 2014) (quotation marks omitted). A

guilty verdict “cannot be overturned if any reasonable construction of the evidence

would have allowed the jury to find the defendant guilty beyond a reasonable

doubt.” United States v. Rodriguez, 732 F.3d 1299, 1303 (11th Cir. 2013).

      The Supreme Court has set out a three-part test for the trier of fact to use in

determining if matter is “obscene.” Miller v. California, 413 U.S. 15, 24 (1973).

The trier of fact must determine:

      (a) whether the average person, applying contemporary community
      standards would find that the work, taken as a whole, appeals to the
      prurient interest, (b) whether the work depicts or describes, in a patently
      offensive way, sexual conduct specifically defined by the applicable
      state law; and (c) whether the work, taken as a whole, lacks serious
      literary, artistic, political, or scientific value.
Id. (quotation marks and citations omitted) (emphasis added). Two of those

elements require that the work be “taken as a whole.” Id.

      From that requirement springs Deason’s contention. He argues that the jury

could evaluate the obscenity of each video “as a whole” only if it saw the whole

video, not just parts of the video. He insists that screenshots and testimony about

the contents of the videos were not enough for the government to carry its burden

of proving beyond a reasonable doubt that the videos were obscene.

      We disagree. Miller does not require that all the matter alleged to be

obscene be admitted into evidence and put before the trier of fact. The “taken as a

                                          16
              Case: 17-12218       Date Filed: 07/17/2020     Page: 17 of 32



whole” language in Miller ensures (1) that the matter is placed in context so that

the jury can properly determine whether the work as a whole appeals to the

prurient interest, and (2) that any serious literary, artistic, political, or scientific

value present in the matter as a whole is not lost because only select portions are

viewed. Still, works that are destroyed, unrecorded live performances, or works

otherwise not presented in their entirety can still be found to be obscene under

Miller. See Paris Adult Theatre I v. Slaton, 413 U.S. 49, 67 (1973) (discussing

how a public sex act would not be protected by Constitution). We look at the

evidence that was presented. All of it.

       The evidence before the jury was sufficient to support its conviction of

Deason of count seven. Agent Ring described each of the videos as a whole to the

jury and his descriptions were supported by screenshots taken from the videos.

The title of the first video started with “Barely Legal Teen.” Ring testified about

that first video as follows:

       The video . . . [is] 6 minutes and 22 seconds long. . . . [T]here was an
       older — older bald gentleman sitting at a table in what appeared to be
       some sort of a kitchen area. A female walked into the area, began to
       physically seduce the individual that was sitting there. The two
       engaged in various sexual acts and then sexual intercourse. To
       completion. And then the video ended.

Ring testified about the second video as follows:

       [T]hat video depicted a female that was eating a lollipop, and she
       encountered an older, bald, white male who began to physically seduce
       her. And the two engaged in various sexual acts throughout the video,
                                             17
               Case: 17-12218        Date Filed: 07/17/2020       Page: 18 of 32



       which was 12 minutes and 40 seconds long. At the culmination of the
       video, the individual — he ejaculates onto the lollipop that the girl was
       consuming, and the girl continues to consume the lollipop.

Ring testified about the third video as follows:

       The video was approximately 26 minutes and 25 seconds long. The
       video essentially was a masturbation instructional video for females. It
       showed a woman lying on a bed, not wearing any bottoms, no
       underwear, no pants, while there was a narration going on that
       described the different parts of the woman — or of the female anatomy.
       It described different techniques and methods for female masturbation
       and was quite detailed about the effects and how to successfully
       masturbate as a female.

Deason has not contested the accuracy of those descriptions in Ring’s testimony.

       Nor has Deason argued that Agent Ring’s descriptions left out important

details or otherwise failed to place the matter in its proper context. Ring’s

testimony and the related screenshots that the jury saw provide sufficient evidence

that each of the videos “is devoted exclusively to the explicit depiction of various

sexual practices[,] . . . appeals to the prurient interest and depicts sexual conduct in

a patently offensive manner,” and “is devoid of . . . serious value, aside from its

intended commercial purpose to cater to a prurient interest in sex.” United States

v. Bagnell, 679 F.2d 826, 837 (11th Cir. 1982). There was enough evidence for the

jury to find beyond a reasonable doubt that each video, taken as a whole, was

obscene.2


       2
          Deason notes in his opening brief to us that he argued in his motion for a judgment of
acquittal before the district court “that one of the videos was not obscene and that it had
                                                18
               Case: 17-12218        Date Filed: 07/17/2020       Page: 19 of 32



                                    C. Specificity Issues

       Deason next contends that the six counts of attempting to transfer obscene

matter to a minor in violation of 18 U.S.C. § 1470 were flawed because they did

not specify which of the 67 images and which of the three videos that he sent

Amber the links for were alleged to be obscene. Each § 1470 count of the

superseding indictment referred to obscene matter transferred on a particular date

without listing the specific items; it instead described the obscene matter as

“emails containing images depicting sexual activity” or “links to videos depicting

sexual activity.” For example, count two (Attempted Transfer of Obscene Matter

to a Minor) states that “on or about January 12, 2016 . . . Deason . . . did use . . .

the Internet and a cellular telephone, to knowingly attempt to transfer obscene

matter, to-wit: e-mails [sic] containing images depicting sexual activity, to A., an

individual he believed to be a fourteen (14) year old female.”


educational value because it was an instructional video on female masturbation,” but he does not
otherwise press the argument. His reply brief includes one sentence asserting that there are
“legitimate arguments that the third video” is not obscene. Because Deason did not properly
present this argument on appeal, it is not properly before us. See Keister v. Bell, 879 F.3d 1282,
1287 n.2 (11th Cir. 2018).
        And as the district court noted, even if Deason is correct, there is no question that the
evidence of the other two videos being obscene is sufficient to sustain his conviction on count
seven. “Courts have repeatedly held that where a statute defines two or more ways in which an
offense may be committed, all may be alleged in the conjunctive in one count.” United States v.
Felts, 579 F.3d 1341, 1344 (11th Cir. 2009) (quotation marks omitted). “Proof of any one of
those acts conjunctively charged may support a conviction.” Id.; see also United States v.
Croteau, 819 F.3d 1293, 1308 (11th Cir. 2016) (“And here, since the indictment alleged
alternative means by which Croteau violated § 7212(a), we need only find that sufficient
evidence supported the jury’s verdict as to any one of those means.”). In this case there is proof
of two of three ways Deason is alleged to have committed the offense, so he loses.
                                                19
             Case: 17-12218     Date Filed: 07/17/2020    Page: 20 of 32



      An indictment is valid only if it “contains the elements of the offense

intended to be charged, and sufficiently apprises the defendant of what he must be

prepared to meet.” Russell v. United States, 369 U.S. 749, 763 (1962) (quotation

marks omitted); accord United States v. Bobo, 344 F.3d 1076, 1083 (11th Cir.

2003). An indictment violates a defendant’s constitutional rights if it (1) does not

present the essential elements of the charged offense; (2) fails to notify the accused

of the charges to be defended against; or (3) does not allow the accused to rely

upon a judgment under the indictment as a bar against double jeopardy for any

future prosecutions of the same offense. Russell, 369 U.S. at 763–64 (discussing

protections that the guaranty of a grand jury confers).

      But if “a party invites error, the Court is precluded from reviewing that error

on appeal.” United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009)

(quotation marks omitted). The superseding indictment in this case is the result of

Deason’s challenge to the original indictment on specificity grounds. He did argue

in his motion to quash counts two through seven of the original indictment that the

six § 1470 counts in that indictment failed to identify or describe the “obscene

matter” he attempted to transfer and thus violated his Fifth Amendment rights by

exposing him to the risk of double jeopardy and by not sufficiently apprising him

of the charges against him.




                                          20
              Case: 17-12218     Date Filed: 07/17/2020    Page: 21 of 32



      After the government secured the superseding indictment, however, Deason

withdrew his motion because his trial counsel believed that the superseding

indictment cured the problem. She “agree[d]” that the superseding indictment

addressed the issue that she had raised and told the court that she “d[id] not have

that same challenge” to the superseding indictment. She asked the Court to give

her “a reasonable amount of time to review” the superseding indictment in case she

had “any additional challenges to it,” but she never raised any additional challenge.

She never moved to quash the superseding indictment or suppress the evidence

because of any problem with that indictment.

      Given the statements and inactions of his counsel, if there were any

problems with the specificity of the superseding indictment, Deason waived or

invited the error, or he at least consented to it. See id. at 1306–07 (“[W]e are

constrained to conclude that [the defendant] affirmatively waived his right to

challenge the charging document on appeal because he encouraged the district

court to proceed to trial on the allegedly faulty count. . . . Not only did [the

defendant] fail to object to the charging instrument nor move to dismiss it, he

affirmatively encouraged the district court to try this case on the very charge he

thought defective.”).




                                           21
              Case: 17-12218      Date Filed: 07/17/2020     Page: 22 of 32



                              D. Plain Error Contentions

      Deason also contends that: (1) the screenshots and testimony relating to

count seven, concerning the transfer of the three videos, should not have been

admitted into evidence; (2) all six of the § 1470 counts improperly charged

multiple crimes — an error known as duplicity; and (3) the district court erred by

not giving on its own initiative jury instructions to cure the duplicity error. None

of those issues were timely raised in the district court.

      Because his trial counsel didn’t timely raise the issues in the district court,

our review is limited to plain error. See Fed. R. Crim. P. 52(b). The plain error

rule places a “daunting obstacle” before Deason. United States v. Pielago, 135

F.3d 703, 708 (11th Cir. 1998). “To demonstrate plain error, the defendant must

show that there is (1) error, (2) that is plain and (3) that affects substantial rights.”

United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007) (quotation marks

omitted). “If all three conditions are met, an appellate court may then exercise its

discretion to notice a forfeited error, but only if (4) the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” Id. (quotation

marks omitted).

      We exercise our discretion to notice an unpreserved error only “sparingly”

and only “in those circumstances in which a miscarriage of justice would otherwise

result.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) (first


                                            22
             Case: 17-12218      Date Filed: 07/17/2020    Page: 23 of 32



quoting Jones v. United States, 527 U.S. 373, 389 (1999); and then quoting United

States v. Olano, 507 U.S. 725, 736 (1993)). The plain error test is meant to be

difficult to meet. Id. As we have explained:

             The narrowness of the plain error rule is a reflection of the
      importance, indeed necessity, of the contemporaneous objection rule to
      which it is an exception. The contemporaneous objection rule fosters
      finality of judgment and deters “sandbagging,” saving an issue for
      appeal in hopes of having another shot at trial if the first one misses.
             The contemporaneous objection rule also promotes the salutary
      interest of making the trial the main event. Failure to enforce it tends
      to detract from the perception of the trial of a criminal case as a decisive
      and portentous event. Moreover, requiring timely objections allows
      trial courts to develop a full record on the issue, consider the matter,
      and correct any error before substantial judicial resources are wasted on
      appeal and then in an unnecessary retrial. A full record and a prior
      decision in the district court are essential ingredients to our substantive
      review of issues—they flesh out an issue in a way the parties’ briefs
      may not.

Pielago, 135 F.3d at 709 (cleaned up).

              1. Admissibility of Video Screenshots and Testimony

      In order to prove Deason guilty of count seven (attempting to transfer the

links to three obscene videos to a minor in violation of § 1470), the government

put into evidence screenshots from each of those three videos and had Agent Ring

describe the content of each video to the jury. Deason argues that under the best

evidence rule, which “requires the production of originals to prove the content of

any writing, recording or photograph,” each of the videos should have been

admitted in its entirety. United States v. Guevara, 894 F.3d 1301, 1309 (11th Cir.


                                          23
              Case: 17-12218     Date Filed: 07/17/2020    Page: 24 of 32



2018) (citing Fed. R. Evid. 1002). He also argues the district court erred in ruling

that the screenshots and testimony describing the videos were admissible under

Federal Rule of Evidence 1006, which allows the admission of summaries to prove

the content of voluminous materials; Deason argues that the videos were not

actually voluminous. And he argues that Ring’s descriptions amounted to

improper lay opinion testimony both because Ring had no personal knowledge of

the videos (despite having seen them) and because his testimony was not helpful to

the jury. As we have explained, we review only for plain error because Deason did

not raise any of those objections at trial. See Fed. R. Crim. P. 52(b).

      Even if Deason is correct that admitting the screenshots and allowing Ring

to testify about the content of the videos was error under the best evidence rule, or

was error under Rule 1006, or was improper lay opinion testimony, he still cannot

establish the third element of plain error review: that the error affected his

substantial rights.

      For an error to have affected a defendant’s substantial rights, a defendant

must establish that it had a “‘substantial influence’ on the outcome of [his] case” or

that there is “‘grave doubt’ as to whether [it] affected the outcome of [his] case.”

Turner, 474 F.3d at 1276 (quoting United States v. Frazier, 387 F.3d 1244, 1268

n.20 (11th Cir. 2004) (en banc)). He has to show that the error caused him

prejudice, which means that there is a reasonable probability of a different result if


                                          24
               Case: 17-12218    Date Filed: 07/17/2020     Page: 25 of 32



the error had not been committed. See Molina-Martinez v. United States, 136 S.

Ct. 1338, 1343 (2016) (holding that to establish an error affects substantial rights a

defendant ordinarily must “show a reasonable probability that, but for the error, the

outcome of the proceeding would have been different”) (quotation marks omitted).

The defendant bears the “burden of persuasion” on that requirement. Olano, 507

U.S. at 734.

      Deason has not carried that burden. Had he actually objected to admission

of the screenshots and testimony about the contents of the videos, and had the

district court sustained those objections and avoided the asserted error, the

government would have simply put the three videos themselves into evidence.

There is no question that they were admissible. Indeed, Deason’s arguments are

based on the premise that the three videos were admissible in their entirety. He

does not actually argue that there is a reasonable probability that the jury would

have reached a different result had it watched each video in its entirety instead of

considering only the evidence that was admitted about each video. Because

Deason has not established a reasonable probability of a different result but for the

district court’s alleged error in admitting screenshots of the videos and Ring’s

testimony about them, he has not carried his burden of showing that the alleged

error affected his substantial rights, and his failure to object is not to be forgiven

under the plain error rule. See Rodriguez, 398 F.3d at 1299. His argument fails.


                                           25
             Case: 17-12218     Date Filed: 07/17/2020    Page: 26 of 32



                               2. Duplicitous Counts

      Deason contends that the six counts in the superseding indictment charging

him with attempting to transfer obscene matter to a minor in violation of § 1470

are duplicitous and should have been struck for that reason. A count is duplicitous

if it charges two or more separate and distinct offenses. United States v. Schlei,

122 F.3d 944, 977 (11th Cir. 1997). In criminal pleading duplicity creates the risk

that: “(1) A jury may convict a defendant without unanimously agreeing on the

same offense; (2) A defendant may be prejudiced in a subsequent double jeopardy

defense; and (3) A court may have difficulty determining the admissibility of

evidence.” Id. (quotation marks omitted). Because of Deason’s failure to object,

our review is again only for plain error. United States v. Gonzalez, 834 F.3d 1206,

1217–18 (11th Cir. 2016).

      Deason argues that an “allowable unit of prosecution” under § 1470 does not

include all the images a defendant transferred or all the videos he sent the links for

in a given day (which is how the six counts for attempting to transfer obscene

matter organized the charges), and for that reason those counts were duplicitous.

See Ward v. United States, 694 F.2d 654, 659 (11th Cir. 1983). To determine if a

count is duplicitous we consider “what conduct constitutes a single offense.”

Schlei, 122 F.3d at 977. And to do that we look to the text of the underlying




                                          26
             Case: 17-12218      Date Filed: 07/17/2020   Page: 27 of 32



statute. See Sanabria v. United States, 437 U.S. 54, 69 (1978). The statute behind

these counts provides:

      Whoever, using the mail or any facility or means of interstate or foreign
      commerce, knowingly transfers obscene matter to another individual
      who has not attained the age of 16 years, knowing that such other
      individual has not attained the age of 16 years, or attempts to do so,
      shall be fined under this title, imprisoned not more than 10 years, or
      both.

18 U.S.C. § 1470. Deason argues that because the transfer of a single image or the

link to a single video is a crime under § 1470, it must follow that the transfer of

multiple images or of links to multiple videos constitutes multiple crimes even if

done on the same day. And from that proposition, he says, it must follow that a

count charging multiple transfers in one day is duplicitous.

      The sole risk Deason identifies from how these counts were charged is that

the jury may not have been unanimous in its findings of which transferred images

or linked videos were obscene. For each § 1470 count there were multiple images

or video links. For example, count two involved 28 images — so Deason theorizes

that some jurors might have concluded that only Image 1 was obscene, while

others might have concluded that only Image 2 was obscene, and so on. Because

of that, he could have been found guilty of count two even if the jury did not

unanimously agree that any one of the 28 images in that count was obscene. The

same alleged problem exists for the other § 1470 counts.



                                          27
                Case: 17-12218        Date Filed: 07/17/2020        Page: 28 of 32



       Even if we assume that Deason is correct, and that the § 1470 counts were

duplicitous and that this error was plain, he still is not entitled to have his

convictions on those counts vacated. As with his earlier asserted errors, this

asserted error is not a structural one, so he must establish that it affected his

substantial rights. See Neder v. United States, 527 U.S. 1, 8 (1999).3 For an error

to affect a defendant’s substantial rights, he must show that the error caused him

prejudice, which requires that there be a reasonable probability of a different result

if the error had not been committed. See Molina-Martinez, 136 S. Ct. at 1343.

And, again, Deason bears the “burden of persuasion” on that. Olano, 507 U.S. at

734.

       A duplicitous count could have affected Deason’s substantial rights only if

there was a reasonable probability that the jury did not unanimously agree that any

one image in a particular count was obscene. See Rodriguez, 398 F.3d at 1301.

But as to the 67 images underlying counts two through six, Deason offers not a

single argument as to how a reasonable juror could conclude that any of those



       3
          A structural error is a defect so severe that it “infect[s] the entire trial process” and
“render[s] a trial fundamentally unfair.” Neder v. United States, 527 U.S. 1, 8 (1999) (quotation
marks omitted). Examples include being completely deprived of counsel or being tried by a
biased judge. Id. at 9. The Supreme Court has made clear that “most constitutional errors can be
harmless” and that there is a “strong presumption that . . . errors that may have occurred are
subject to harmless-error analysis.” Id. at 8 (quotation marks omitted). A duplicitous indictment
is not one of a “very limited class of cases” that constitute a structural error. Id. (quotation marks
omitted); see also United States v. Prescott, 42 F.3d 1165, 1166–67 (8th Cir. 1994) (denying new
trial despite conceded duplicity).
                                                 28
              Case: 17-12218     Date Filed: 07/17/2020    Page: 29 of 32



images are not obscene. As to the three linked videos underlying count seven, he

does not contest that two of them are obscene. Even if we assume the third video

is not obscene, see supra page 18 n.2, the jury could not have reasonably concluded

that the other two videos are not obscene. Deason has failed to offer any

reasonable theory for how the jury could have been less than unanimous on at least

one image or linked video underlying each of the six § 1470 counts.

      Because the evidence shows that every reasonable jury would have

unanimously concluded that at least one of the emails or linked videos underlying

each § 1470 count was obscene, Deason has not carried his burden of showing

prejudice. He speculates that the jury might have not been unanimous, but

speculation is not enough. See Rodriguez, 398 F.3d at 1301. He must show a

“reasonable probability that the result [of the trial] would have been different but

for the error.” Id. And that different result, obviously, has to be one that would be

favorable to him. See id. at 1302.

      Deason has failed to show that he would have been better off if the

“duplicitous” count error had not occurred or had been corrected. In fact, under his

theory, he should have been charged not with seven § 1470 counts but with 70

counts (67 obscene emails and three linked obscene videos). And he has offered

no serious argument that he is innocent of 69 of those charges. If it is at least as




                                          29
             Case: 17-12218      Date Filed: 07/17/2020   Page: 30 of 32



plausible that an error, if one occurred, worked in the defendant’s favor as against

him, he loses. See id. at 1301. That is the situation here.

      The lack of prejudice here stands in stark contrast to cases such as United

States v. Adkinson, 135 F.3d 1363 (11th Cir. 1998). That case involved “a 115–

page, fifteen count indictment against fourteen defendants.” Id. at 1368. Count

one of that indictment was conspiracy to commit an offense against the United

States under 18 U.S.C. § 371. Id. The indictment alleged 227 overt acts in support

of that conspiracy “with no explanation of how they fit into the alleged scheme.”

Id. at 1376. During the course of the trial, however, the count one conspiracy

charge was dismissed. Id. at 1370. And that created a new problem: counts two

and three of the indictment depended on an allegation of an underlying bank fraud

scheme, but the only alleged scheme had been described in count one and then

incorporated by reference into the later counts. Id. at 1376.

      We concluded that even if the 227 overt acts could supply the missing

scheme, the jury would have been “free to pick and choose that ‘scheme’ from

wherever they wished among the 227 overt acts.” Id. at 1377. “Under such

circumstances, the probability that the resulting verdict was not unanimous would

be overwhelming.” Id. (emphasis added). An “overwhelming” chance of a non-

unanimous verdict based on 227 choices of acts without any explanation about

how they fit into an alleged scheme was enough to justify reversal even under plain


                                          30
                Case: 17-12218       Date Filed: 07/17/2020        Page: 31 of 32



error review. Id. Here, by contrast, Deason provides no evidence that the jury

verdict was anything but unanimous on at least one image or linked video

underlying each of the six § 1470 counts. He has not carried his burden under the

plain error rule.4

                     3. Jury Instructions to Cure Duplicity Problem

       Finally, Deason contends that the district court plainly erred by failing to

independently give jury instructions that would have cured what he now argues are

the duplicity problems of the six § 1470 counts. He asserts that any prejudice

created by the allegedly defective counts in the superseding indictment might have

been cured had the district court given specific unanimity instructions as to the

duplicitous counts. See Schlei, 122 F.3d at 980. Because of Deason’s failure to

object to the counts of the superseding indictment or ask for the jury instruction on

unanimity he now asserts the district court should have given, the district court

would have had to ferret out the potential problem itself, raise the matter, and then

add to the jury instructions language that neither party requested. Deason argues




       4
          Deason’s reliance on United States v. Gipson, 553 F.2d 453 (5th Cir. 1977), and United
States v. Schlei, 122 F.3d 944 (11th Cir. 1997), is misplaced. In both cases the defendant
objected in the district court, review was not limited to plain error, and as a result the defendant
did not have the burden of showing prejudice. Gipson, 553 F.3d at 456; Schlei, 122 F.3d at 975–
76.


                                                31
               Case: 17-12218      Date Filed: 07/17/2020       Page: 32 of 32



that his “right to a unanimous jury verdict” was violated because the court did not

do that. See United States v. Gipson, 553 F.2d 453, 459 (5th Cir. 1977). 5

       Even if the district court committed an error that was otherwise plain by not

giving on its own initiative more specific instructions about a unanimous verdict,

this argument of Deason’s has the same lack-of-prejudice problem as his

duplicitous indictment argument. See supra Section II.D.2. He has to carry his

burden of showing that any “error affected his substantial rights, i.e., caused him

prejudice.” Puckett v. United States, 556 U.S. 129, 133 (2009). Because he has

failed to do that, he cannot prevail on this issue. See Olano, 507 U.S. at 734.

       AFFIRMED.




       5
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
                                              32